



SECURITIES PURCHASE AGREEMENT


THIS AGREEMENT is made the ____ day of __________________, 2016,




BETWEEN:


FUNCTION(X), INC., a corporation incorporated under the laws of the State of
Delaware


(the “Vendor”)


- and -


PERK INC., a corporation incorporated under the laws of the Province of Ontario


(the “Purchaser”)


WHEREAS:
A.
On February 8, 2016 (the “Viggle Closing Date”), pursuant to a an Asset Purchase
Agreement (the “Viggle APA”) entered into between the Vendor and the Purchaser
on December 13, 2015, the Purchaser purchased certain assets from the Vendor and
in consideration thereof the Purchaser (a) issued to the Vendor 450,468 common
shares (“Common Shares”) in the capital of the Purchaser (the “Purchased
Shares”); (b) issued to the Vendor 1,000,000 warrants to purchase Common Shares
pursuant to a series 1 warrant certificate issued by the Purchaser to the Vendor
on the Viggle Closing Date (the “Series 1 Purchased Warrants”); (c) issued to
the Vendor 1,000,000 warrants to purchase Common Shares pursuant to a series 2
warrant certificate issued by the Purchaser to the Vendor on the Viggle Closing
Date (the “Series 2 Purchased Warrants”, and together with the Purchased Shares
and the Series 1 Purchased Warrants, collectively, the “Purchased Securities”);
and (d) granted the Vendor the right to receive 2,000,000 Common Shares if
certain performance based milestones are achieved by the Purchaser as set out in
Section 2.1(b) of the Viggle APA (the “Earn-Out Shares”).

B.
Further, pursuant to Section 2.6(a) of the Viggle APA 562,500 Common Shares (the
“Holdback Shares”, and together with the Earn-Out Shares, collectively, the
“Contingent Consideration”) were issued to Computershare Trust Company, N.A.
(the “Escrow Agent”) on the Viggle Closing Date exclusively for the purpose of
securing the Vendor’s indemnification obligations under the Viggle APA. The
Holdback Shares are being held by the Escrow Agent in accordance with the terms
of an escrow agreement entered into between the Vendor, the Purchaser and the
Escrow Agent on the Viggle Closing Date. The Escrow Agent shall, pursuant to
Section 2.6(b) of the Viggle APA release the Holdback Shares to the Vendor on
February 8, 2017, less the number of any Holdback Shares that have been
previously, or could be, sold, cancelled or released to any Buyer Indemnified
Party to satisfy indemnification claims under Article X of the Viggle APA.

C.
Upon the terms and subject to the conditions herein contained the Vendor wishes
to sell to the Purchaser for cancellation the Purchased Securities and to
forfeit its right to receive the Earn-Out Shares and the Holdback Shares.

D.
All defined terms not otherwise defined herein, including in Section 5.1 hereof,
shall have the meaning attributed thereto in the Viggle APA.

NOW THEREFORE in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which is hereby acknowledged), the Parties agree as follows:
ARTICLE 1
PURCHASE AND SALE OF PURCHASED SECURITIES AND FORFEITURE OF CONTINGENT
CONSIDERATION
1.1    Purchase and Sale
On the terms and subject to the fulfilment of the conditions of this Agreement,
the Vendor agrees to sell, assign and transfer to the Purchaser, and the
Purchaser agrees to purchase from the Vendor, on the Closing Date, all of the
Purchased Securities.
1.2    Forfeiture of Contingent Consideration
On the terms and subject to the fulfilment of the conditions of this Agreement,
effective on the Closing Date, the Vendor, on behalf of itself and its
successors and assigns, hereby irrevocably forfeits its right and entitlement to
the Earn-Out Shares pursuant to Section 2.1(b) of the Viggle APA and the
Holdback Shares pursuant to Section 2.6(b) of the Viggle APA and unconditionally
releases and discharges the Purchaser and its successors and assigns of and from
any and all actions, causes of action, suits, proceedings, executions,
judgments, duties, debts, dues, accounts, bonds, contracts and covenants
(whether express or implied), claims and demands whatsoever whether in law or in
equity which it may have against the Purchaser, now or in the future, in
relation thereto.
1.3    Consideration and Payment
As consideration for the Purchased Securities and the forfeiture and release
provided by the Vendor in Section 1.2 hereof, the Purchaser shall pay to the
Vendor $1,300,000 United States Dollars (the “Purchase Price”) by wire transfer
on the Closing Date.
ARTICLE 2    
REPRESENTATIONS AND WARRANTIES
2.1    Representations and Warranties of the Vendor
The Vendor makes the following representations and warranties to the Purchaser
and acknowledges that the Purchaser is relying on such representations and
warranties in entering into this Agreement and completing the Transactions:
(1)    Organization and Existence: The Vendor is a corporation incorporated,
existing and in good standing under the Laws of the jurisdiction of its
incorporation.
(1)    Corporate Action: The Vendor has taken all necessary corporate action,
steps and proceedings to approve or authorize, validly and effectively, the
execution and delivery of this Agreement and the other agreements and documents
contemplated by this Agreement to which it is a party and to complete the
transfer of the Purchased Securities to the Purchaser free and clear of all
Encumbrances and to forfeit its right and entitlement to the Contingent
Consideration and to cause all necessary meetings of directors and shareholders
of the Vendor, as applicable, to be held for such purpose.
(2)    Validity of Agreement:
(a)
The Vendor has all necessary corporate power to own the Purchased Securities and
to enter into and perform its obligations under this Agreement, and has all
necessary corporate power to enter into and perform its obligations under any
other agreements or instruments to be delivered or given by it pursuant to this
Agreement.

(b)
This Agreement and any other agreements entered into pursuant to this Agreement
to which the Vendor is a party constitute legal, valid and binding obligations
of the Vendor enforceable against it in accordance with their respective terms,
except as enforcement may be limited by bankruptcy, insolvency and other Laws
affecting the rights of creditors generally and except that equitable remedies
may be granted only in the discretion of a court of competent jurisdiction.

(1)    No Violation: The execution, delivery and performance by the Vendor of
this Agreement and any other agreements or instruments to be delivered or given
by it pursuant to this Agreement and the consummation of the Transactions and
the fulfilment by the Vendor of the terms, conditions and provisions hereof and
thereof will not (with or without the giving of notice or lapse of time, or
both):
(a)
contravene or violate or result in a breach or a default under or give rise to a
right of termination, amendment or cancellation or the acceleration of any
obligations of the Vendor under:

(ii)
any applicable Law;

(iii)
any judgment, order, writ, injunction or decree of any Regulatory Authority
having jurisdiction over the Vendor;

(iv)
the Organizational Documents or any resolutions of the board of directors or
shareholders (or other equity holders) of the Vendor;

(v)
any Consent held by the Vendor or necessary to the ownership of the Purchased
Securities; or

(vi)
the provisions of any Contract to which the Vendor is a party or by which the
Vendor is, or any of its properties or assets are, bound; or

(b)
result in the creation or imposition of any Encumbrance on any of the Purchased
Securities or on the Vendor’s right to receive any of the Contingent
Consideration.

(2)    Restrictive Documents: The Vendor is not subject to, or a party to, any
document or by‑law or similar organizational document restriction, any Law, any
claim, any stockholders’ agreement, voting trust, contract or instrument, any
Encumbrance or any other restriction of any kind or character which would
prevent the consummation of the Transactions or compliance with the terms,
conditions and provisions of this Agreement and any other agreements or
instruments to be delivered or given pursuant to this Agreement, which would
restrict the ability of the Purchaser to acquire any of the Purchased
Securities, other than as contemplated in the Restrictive Legend, or which would
restrict the ability of the Vendor to forfeit its right to receive any of the
Contingent Consideration.
(3)    Government Consents, Approvals, Notices and Filings: No consent or
approval of, giving of notice to, making filings with or taking of any action in
respect of or by any Regulatory Authority is required to be obtained or given by
the Vendor with respect to the execution, delivery or performance by it of this
Agreement, any other agreements or instruments to be delivered or given pursuant
to this Agreement or the consummation of the Transactions, other than as
contemplated in the Restrictive Legend.
(4)    Third Party Consents, Approvals and Notices: No consent or approval of,
or notice to, any person is required to be obtained or given by the Vendor with
respect to the execution, delivery or performance by the Vendor of this
Agreement, any other agreements or instruments to be delivered or given pursuant
to this Agreement or the consummation of the Transactions.
(5)    Title to Purchased Securities: The Purchased Securities are owned by the
Vendor with good and marketable title thereto, free and clear of all
Encumbrances. The Vendor has the right, power and authority to enter into this
Agreement and to sell the Purchased Securities as contemplated in this
Agreement, other than restrictions on transfer set forth in the Restrictive
Legend. All rights and powers to vote the Purchased Shares are held exclusively
by the Vendor. The delivery of the Purchased Securities to the Purchaser
pursuant to the provisions of this Agreement on the Closing Date will transfer
to the Purchaser valid title thereto, free and clear of all Encumbrances.
(6)    Right to Contingent Consideration: The Vendor’s right to receive the
Earn-Out Shares and the Holdback Shares pursuant to Section 2.1(b) and Section
2.6(b), respectively is free and clear of all Encumbrances. The Vendor has the
right, power and authority to enter into this Agreement and to forfeit its right
to the Contingent Consideration as contemplated in this Agreement.
(7)    Options: Except for the Purchaser’s right under this Agreement, no person
has any option, warrant, right, call, commitment, conversion right, right of
exchange or other agreement or any right or privilege (whether by law,
pre-emptive or contractual) capable of becoming an option, warrant, right, call,
commitment, conversion right, right of exchange or other agreement for the
purchase from the Vendor of any of the Purchased Securities or the Vendor’s
right to receive the Contingent Consideration.
(8)    Litigation: There are no (i) actions, suits, complaints, claims,
investigations, causes of action, subpoenas or proceedings, at Law or in equity,
outstanding or, to the knowledge of the Vendor, threatened or pending against
the Vendor, or (ii)  orders outstanding against the Vendor which, in either
case, prohibit, make illegal or seek to enjoin or restrain the Transactions.
2.2    Representations and Warranties of the Purchaser
The Purchaser hereby makes the following representations and warranties to the
Vendor and acknowledges that the Vendor is relying on such representations and
warranties in entering into this Agreement and completing the Transactions:
(1)    Organization and Existence: The Purchaser is a corporation incorporated,
existing and in good standing under the Laws of the jurisdiction of its
incorporation.
(2)    Corporate Action: The Purchaser has taken all necessary corporate action,
steps and proceedings to approve or authorize, validly and effectively, the
execution and delivery of this Agreement and the other agreements and documents
contemplated by this Agreement to which it is a party and to cause all necessary
meetings of directors and shareholders of the Purchaser, as applicable, to be
held for such purpose.
(3)    Validity of Agreement
(a)
The Purchaser has all necessary corporate power to enter into and perform its
obligations under this Agreement, and has all necessary corporate power to enter
into and perform its obligations under any other agreements or instruments to be
delivered or given by it pursuant to this Agreement.

(a)
This Agreement and any other agreements entered into pursuant to this Agreement
to which the Purchaser is a party constitute legal, valid and binding
obligations of the Purchaser enforceable against it in accordance with their
respective terms, except as enforcement may be limited by bankruptcy, insolvency
and other Laws affecting the rights of creditors generally and except that
equitable remedies may be granted only in the discretion of a court of competent
jurisdiction.

(4)    No Violation: The execution, delivery and performance by the Purchaser of
this Agreement and any other agreements or instruments to be delivered or given
by it pursuant to this Agreement and the consummation of the Transactions and
the fulfilment by the Purchaser of the terms, conditions and provisions hereof
and thereof will not (with or without the giving of notice or lapse of time, or
both):
(a)
contravene or violate or result in a breach or a default under or give rise to a
right of termination, amendment or cancellation or the acceleration of any
obligations of the Purchaser under:

(ii)
any applicable Law;

(iii)
any judgment, order, writ, injunction or decree of any Regulatory Authority
having jurisdiction over the Purchaser;

(iv)
the Organizational Documents or any resolutions of the board of directors or
shareholders (or other equity holders) of the Purchaser;

(v)
any Consent held by the Purchaser; or

(vi)
the provisions of any Contract to which the Purchaser is a party or by which the
Purchaser is, or any of its properties or assets are, bound.

(1)    Restrictive Documents: The Purchaser is not subject to, or a party to,
any document or by‑law or similar organizational document restriction, any Law,
any claim, any stockholders’ agreement, voting trust, contract or instrument,
any Encumbrance or any other restriction of any kind or character which would
prevent the consummation of the Transactions or compliance with the terms,
conditions and provisions of this Agreement and any other agreements or
instruments to be delivered or given pursuant to this Agreement.
(2)    Government Consents, Approvals, Notices and Filings: No consent or
approval of, giving of notice to, making filings with or taking of any action in
respect of or by any Regulatory Authority is required to be obtained or given by
the Purchaser with respect to the execution, delivery or performance by it of
this Agreement, any other agreements or instruments to be delivered or given
pursuant to this Agreement or the consummation of the Transactions.
(3)    Third Party Consents, Approvals and Notices: No consent or approval of,
or notice to, any person is required to be obtained or given by the Purchaser
with respect to the execution, delivery or performance by the Purchaser of this
Agreement, any other agreements or instruments to be delivered or given pursuant
to this Agreement or the consummation of the Transactions.
2.3    Survival of Representations and Warranties
All representations, warranties and covenants of the Parties contained herein
and any agreement, instrument, certificate or other document executed or
delivered pursuant to this Agreement shall survive the Closing and continue in
full force and effect for the benefit of the Party to which they are made for 12
months. No investigation, inspection or review conducted by, or knowledge of,
either Party (or its representatives or agents) in respect of the transactions
contemplated herein shall in any way reduce or limit the liability of the other
Party in respect of the representations and warranties made by such other Party
pursuant to this Agreement.
ARTICLE 3    
CLOSING ARRANGEMENTS
3.1    Closing
The Closing shall take place remotely via the exchange of documents and
signatures at the Closing Time on the Closing Date, or at such other place as
the Vendor and the Purchaser mutually agree upon.
3.2    Actions at Closing
Subject to satisfaction or waiver by the relevant Party of the conditions of
Closing set forth herein, at the Closing Time the Transactions shall be
completed. The transfer of the Purchased Securities pursuant Section 1.1 hereof
and the forfeiture of the Vendor’s right to the Contingent Consideration and
release of any claims in relation thereto pursuant to Section 1.2 hereof shall
be deemed to take effect as at the Closing Time on the Closing Date.
3.3    Deliveries at the Closing
The Closing is subject to the following deliveries being made at or prior the
Closing Time:
(a)
the Vendor shall deliver, or cause to be delivered, to the Purchaser the
following, in form and substance satisfactory to the Purchaser (acting
reasonably):

(i)
the certificates representing the Purchased Shares, the Series 1 Purchased
Warrants and the Series 2 Purchased Warrants duly endorsed in blank for
transfer, or accompanied by irrevocable security transfer powers of attorney
duly executed in blank;

(ii)
a direction to the Escrow Agent directing it to send the share certificate
representing the Holdback Shares to the Purchaser endorsed in blank for
transfer, or accompanied by irrevocable security transfer powers of attorney
duly executed in blank;

(iii)
certified copies of resolutions of the board of directors of the Vendor
authorizing the Transactions; and

(iv)
all necessary assurances, transfers, assignments, consents, and any other
documents or instruments necessary or reasonably required to effectively carry
out the intent of this Agreement and to transfer the Purchased Securities to the
Purchaser, free and clear of all Encumbrances, and forfeit its right to receive
the Contingent Consideration; and

(b)
the Purchaser shall deliver, or cause to be delivered, to the Vendor the
following, in form and substance satisfactory to the Vendor (acting reasonably):

(i)
US$1,300,000 in accordance with Section 1.3 hereof; and

(ii)
certified copies of resolutions of the board of directors of the Purchaser
authorizing the Transactions.

ARTICLE 4    
POST-CLOSING MATTERS
4.1    Tax Matters
The Vendor and the Purchaser shall each provide the other with: (i) such
assistance as may reasonably be requested by either of them in connection with
the preparation of any tax return, audit or other examination by any taxing
authority or judicial or administrative proceedings relating to liability for
taxes; (ii) each retain and provide the other with any records or other
information that may be relevant to such tax return, audit or examination,
proceeding or determination; and (iii) any final determination of any such audit
or examination, proceeding or determination that affects any amount required to
be shown on any tax return of the other for any period.
4.2    Indemnification Under APA
Each of the Vendor and the Purchaser hereby agree that, effective on the Closing
Date:
(c)
the obligation of the Vendor to indemnify, defend or hold harmless any Buyer
Indemnified Parties pursuant to Section 10.3(a) of the Viggle APA shall
terminate, except with respect to knowing and intentional fraud and any breach
by the Vendor of the Seller Fundamental Representations (the “Excluded
Breaches”);

(d)
Losses sustained or incurred by Buyer Indemnified Parties under Section 10.3 of
the Viggle APA, other than in connection with 10.3(a) (except the Excluded
Breaches), may continue to be recovered by the Buyer Indemnified Parties in cash
(or, at Vendor’s option, in shares of Vendor’s common stock, with such stock
priced at the average of closing prices of the Vendor’s common stock for the
twenty trading days prior to payment) in accordance with Section 10.8(a)(ii) of
the Viggle APA, subject to applicable limitations on indemnification set forth
in the Viggle APA; and

(e)
the obligation of the Purchaser to indemnify, defend or hold harmless any Seller
Indemnified Parties pursuant to Section 10.4(a) of the Viggle APA shall
terminate, except with respect to knowing and intentional fraud and any breach
by the Purchaser of the Buyer Fundamental Representations.

ARTICLE 5    
INTERPRETATION
5.1    Definitions
In this Agreement, the following terms and expressions will have the following
meanings:
(f)
“Agreement” means this asset purchase agreement and all instruments amending it;
“hereof”, “hereto” and “hereunder” and similar expressions mean and refer to
this Agreement and not to any particular Article, Section, Schedule or other
subdivision; “Article”, “Section” or “Schedule” of this Agreement followed by a
number means and refers to the specified Article, Section or Schedule of this
Agreement;

(g)
“Business Day” means any day other than a Saturday, a Sunday or a statutory
holiday in Toronto, Ontario and New York, New York;

(h)
“Closing” means the completion of the Transactions pursuant to this Agreement at
the Closing Time;

(i)
“Closing Date” means the date hereof or such other date as may be agreed to by
the Parties in writing, but which date shall be not later than five (5) Business
Days after the date of this Agreement;

(j)
“Closing Time” means 10:00 a.m. (Eastern Time) on the Closing Date or such other
time on the Closing Date as the Parties may agree upon as the time at which the
Closing shall take place;

(k)
“Consent” means a license, permit, approval, consent, certificate, registration
or authorization (including, without limitation, those made or issued by a
Regulatory Authority, in respect of a Contract, or otherwise);

(l)
“Contract” means any agreement, understanding, indenture, contract, lease, deed
of trust, license, option, instrument or other commitment, whether written of
oral;

(m)
“Encumbrances” means mortgages, charges, pledges, security interests, liens,
encumbrances, actions, claims, demands and equities of any nature whatsoever or
howsoever arising and any rights or privileges capable of becoming any of the
foregoing;

(n)
“Law” means any requirement imposed by statute, regulation, rule, ordinance,
by-law, decree, code, policy, judgment, order, ruling, decision, approval,
notice, permit, guideline or directive of any Regulatory Authority;

(o)
“Organizational Documents” means, with respect to any person, the articles of
incorporation, certificate of incorporation, certificate of formation,
certificate of limited partnership, charter, by-laws, articles of formation,
operating agreement, stockholders’ agreement, partnership agreement, limited
partnership agreement, limited liability company agreement, and all constating
or similar documents, instruments or certificates executed, adopted or filed in
connection with the creation, formation or organization of such person,
including any amendments thereto as of the date hereof;

(p)
“Parties” means the Vendor and the Purchaser;

(q)
“person” includes any individual, corporation, company, partnership, firm, joint
venture, syndicate, association, trust, Regulatory Authority and any other form
of entity or organization;

(r)
“Regulatory Authority” means any government, regulatory or administrative
authority, agency, commission, utility or board (federal, provincial, state,
municipal or local, domestic or foreign) having jurisdiction in the relevant
circumstances and any person acting under the authority of any of the foregoing
and any judicial, administrative or arbitral court, authority, tribunal or
commission having jurisdiction in the relevant circumstances;

(s)
“Reorganization” means a merger, amalgamation, arrangement or consolidation of a
corporation or other similar type transaction with or into another corporation;

(t)
“Restrictive Legend” means the restrictive legend set forth on each of the
certificates representing the Purchased Securities; and

(u)
“Transactions” means the purchase and sale of the Purchased Securities, the
Vendor’s forfeiture of its right to receive the Contingent Consideration and all
other transactions contemplated by this Agreement.

5.2    Currency
Unless otherwise indicated, all references to dollar amounts in this Agreement
are expressed in United Sates currency.
5.3    Governing Law
This Agreement shall be governed by and construed and interpreted in accordance
with the Laws of the Province of Ontario and the federal Laws of Canada
applicable therein (without regard to principles of conflict of Laws that would
impose the Laws of another jurisdiction. The Parties hereby irrevocably attorn
to the non-exclusive jurisdiction of the courts of the Province of Ontario and
all courts having jurisdiction to hear appeals therefrom with respect to any
matter arising under or related to this Agreement.
5.4    Headings, etc.
The provision of a table of contents, the division of this Agreement into
Articles, Sections, Schedules and other subdivisions and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.
5.5    Number and Gender
Unless the context otherwise requires, any reference to gender shall include
both genders and words importing the singular number shall include the plural
and vice versa.
5.6    Time of Essence
Time shall be of the essence of every provision of this Agreement.
5.7    Severability
Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity or unenforceability of any such provision or part
thereof by a court of competent jurisdiction shall not affect the validity or
enforceability of any other provision hereof.


ARTICLE 6    
GENERAL
6.1    Notices
(1)    Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be delivered in person, transmitted by
facsimile or similar means of recorded electronic communication or sent by
registered mail, charges prepaid, addressed as follows:
(a)
if to the Purchaser, to:

Perk Inc.
150 Caroline Street, Suite 406
Waterloo, Ontario N2L 0A5
Attention:     Ted Hastings, CEO
E mail:        ted@perk. com


(b)
if to the Vendor, to:

Function(x), Inc.
902 Broadway, 11th Floor
New York, NY 10010
Attention:     Robert F. X. Sillerman
E mail:        one@rfxs1. com


With a copy to:


Function(x), Inc.
902 Broadway, 11th Floor
New York, NY 10010
Attention:     Mitchell J. Nelson
E mail:        Mitchell@functionxinc. com




(2)    Any such notice or other communication shall be deemed to have been given
and received on the day on which it was delivered or transmitted (or, if such
day is not a Business Day, on the next following Business Day) or, if mailed, on
the third Business Day following the date of mailing; provided, however, that if
at the time of mailing or within three Business Days thereafter there is or
occurs a labour dispute or other event that might reasonably be expected to
disrupt the delivery of documents by mail, any notice or other communication
hereunder shall be delivered or transmitted by means of recorded electronic
communication as described.
(3)    Any Party may at any time change its address for service from time to
time by giving notice to the other Parties in accordance with this Section 6.1.
6.2    Assignment
The Purchaser may assign this Agreement and its rights hereunder in whole or in
part to any other person; provided, however, that any such assignment shall not
relieve the Purchaser from any of its obligations hereunder. The Vendor may not
assign this Agreement or its rights hereunder.
6.3    Expenses
Unless otherwise provided, each of the Parties shall be responsible for the
expenses (including fees and expenses of legal advisers, accountants and other
professional advisers) incurred by such Party in connection with the negotiation
and settlement of this Agreement and the completion of the Transactions.
6.4    Further Assurances
Each Party shall promptly do, make, execute, deliver, or cause to be done, made,
executed or delivered, all such further acts, documents and things as the other
Parties may reasonably require from time to time after Closing at the expense of
the requesting Party for the purpose of giving effect to this Agreement and
shall use reasonable efforts and take all such steps as may be reasonably within
its power to implement to their full extent the provisions of this Agreement.
6.5    Entire Agreement
This Agreement, including all Schedules, and the other agreements or instruments
to be delivered or given by it pursuant to this Agreement, constitutes the
entire agreement between the Parties with respect to the subject matter and
supersedes all prior agreements, understandings, negotiations and discussions,
whether written or oral. There are no conditions, covenants, agreements,
representations, warranties or other provisions, express or implied, collateral,
statutory or otherwise, relating to the subject matter except provided in this
Agreement and the other agreements or instruments to be delivered or given by it
pursuant to this Agreement. No reliance is placed by any Party on any warranty,
representation, opinion, advice or assertion of fact made by any Party or its
directors, officers, employees or agents, to any other Party or its directors,
officers, employees or agents, except to the extent that it has been reduced to
writing and included in this Agreement or the other agreements or instruments to
be delivered or given by it pursuant to this Agreement.
6.6    Waiver, Amendment
Except as expressly provided in this Agreement, no amendment or waiver of this
Agreement shall be binding unless executed in writing by the Party to be bound.
No waiver of any provision of this Agreement shall constitute a waiver of any
other provision, nor shall any waiver of any provision of this Agreement
constitute a continuing waiver unless otherwise expressly provided.
6.7    Persons Bound
This Agreement enures to the benefit of and binds the parties and their
respective heirs, executors, administrators, estate trustees, personal and legal
representatives, successors and permitted assigns.
6.8    Non-Merger
Except as otherwise provided in this Agreement, the covenants, representations
and warranties of the Parties contained herein shall not merge and shall survive
the Closing.
6.9    Counterparts
This Agreement may be executed in any number of counterparts, and/or by
facsimile or e-mail transmission of Adobe Acrobat files, each of which shall
constitute an original and all of which, taken together, shall constitute one
and the same instrument.
[SIGNAGURE PAGE FOLLOWS]
IN WITNESS WHEREOF this Agreement has been executed by the Parties as of the
date first above written.




FUNCTION(X), INC.


By:                            
Name:    
Title:






PERK INC.


By:                            
Name:    
Title:













